Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16, drawn to a foam sanitizer composition, classified in CPC A01N25/22
II.	Claim 17, drawn to a method of applying a composition to skin, classified in CPC A61Q17/00
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Invention I could be used in a process of sanitizing a hard surface. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions have acquired a separate status in the art in view of their different classification, 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Johanna Schwartz on 8/5/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16, drawn to a composition.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 1-16 are under consideration.
Claim 17 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 5/9/19 and 9/23/19. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because it is less than 50 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
On page 2, the abbreviation MEA is recited without a definition.  Consider “cocamide monoethanolamine (cocamide MEA)” for the first occurrence.
Appropriate correction is required.


Claim Objections
Claim 5 is objected to because of the following informalities:  
In Claim 5, line 2, the abbreviation MEA is recited without a definition.  Consider “cocamide monoethanolamine (cocamide MEA)” for the first occurrence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, line 4, “a foam stabilizing polymer” is unclear.  The Specification does not provide a definition other than “polymer” (page 3). It is unclear what is required for a polymer to be a foam stabilizing polymer, as this is not a term of the art.  In addition, the Specification (page 7) and claim 5 recite that cocamide MEA is a foam stabilizing polymer, however, cocamide MEA is not a polymer, but rather a fatty acid amide. It is not comprised of monomers, as required by the definition of polymer on page 3. Cocamide MEA is also listed in the 
	The term "regular" in claim 4 is a relative term which renders the claim indefinite.  The term "regular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No definition or examples are provided in the specification. 
	Claims 11, 13 and 14, depend from Claim 1 and recite lists of ingredients.  It is unclear if there are in addition to the categories of claim 1, or if they are the ingredients of the categories of claim 1. If the former is correct language such as “further comprising” should be used.  If the latter is correct, then the ingredients should be mapped to the appropriate category.  For example, “The foam sanitizer composition of Claim 1, wherein the denatured alcohol (is/comprises) ethanol, wherein the one or more surfactants (is/comprises)..”
	In Claim 12, line 5, “the hydrating agent is present in an amount ranging from 0.5 wt% to 0.9 wt% glycerin” is unclear. It is not clear if the hydrating agent is entirely, or comprises glycerin. The ingredients should be mapped to the appropriate category.  For example, “the hydrating agent is glycerin and is present in an amount…”
	In Claim 12, line 6-7, “with any balance of the foam sanitizer composition being water” is unclear. It is unclear if water is the “solvent” of claim 1 or if the composition further comprises water.  The ingredients should be mapped to the appropriate category.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koivisto et al. (US 7,199,090; cited in IDS).
Koivisto et al. teach a “high lower alcohol content” (>40% v/v of a C1-4 alcohol) liquid composition able to be dispensed as a stable foam with the use of non-propellant foam dispensing devices from non-pressurized containers (e.g. abstract). Koivisto et al. exemplify s.d. alcohol (specially denatured) (e.g. Examples 1-30). 
Regarding Claims 1, 2, 6, 8 and 15, Koivisto et al. exemplify a composition comprising: 
60-70% ethanol (i.e. denatured alcohol);
0.01-1% fluorosurfactant (i.e. one or more surfactants);
0.05-12% 1,3 butylene glycol, 2-butoxyethanol, n-propanol (i.e. foam stabilizing ingredient);
0.05-5% glucoside, glycerin, glyceryl oleate (i.e. hydrating agent);

water (i.e., solvent) (e.g. Example 34 + 32; column 15, lines 5-12).
Regarding Claims 3 and 4, the fluorosurfactant is described as a providing a stable foam (i.e. foam boosting surfactant) (e.g. column 2, lines 60-end; column 3, lines 37-49; column 8, lines 27-33). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koivisto et al. (US 7,199,090; cited in IDS).
Regarding Claims 1-4, 6, 8 and 15, the teachings of Koivisto et al. are described supra.
Koivisto et al. also more broadly teach compositions comprising: 
50-92.5% alcohol (e.g. Examples 13-18, 31-35; Claim 4). 
0.001-10% fluorosurfactant and 0.1-5% of additional surfactants (e.g. column 8, lines 44-58; Claims 2 and 11);
0.05-12% 1,3 butylene glycol, 2-butoxyethanol, n-propanol (e.g. Examples 31-35) or up to 5% foam stabilizing agents Claim 17);
0.05-5% glucoside, glycerin, glyceryl oleate (e.g. column 9, lines 50-58; Examples 32, 34);
0.05-5% didecyldimethyl ammonium chloride (e.g. column 9, lines 7-12; Example 34; Claim 26); and
water (i.e., solvent) (e.g. Example 13-18 and 31-35). 
Regarding Claim 12, while there is not a single example comprising each of the claimed components in the claimed amounts, the ingredients are included among a short list of preferred 
Regarding Claim 16, Koivisto et al. exemplify a composition consisting of: ethanol (i.e. denatured alcohol); fluorosurfactant (i.e. one or more surfactants); 1,3 butylene glycol, 2-butoxyethanol, n-propanol (i.e. foam stabilizing ingredient); glucoside, glycerin, glyceryl oleate (i.e. hydrating agent); chlorhexidine gluconate (i.e. one or more active agents); and water (i.e., solvent) (e.g. Example 34 + 32; column 15, lines 5-12). Koivisto et al. also broadly teach the inclusion of one or more fluoropolymers and one or more secondary surfactants (e.g. column 8, .

Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koivisto et al. (US 7,199,090; cited in IDS) as applied to claims 1-4, 6, 8, 12, 15 and 16 above, and further in view of Setiz, Jr. et al. (US 6,977,082 B2; cited in IDS). 
Regarding Claims 1-4, 6, 8, 12, 15 and 16, the teachings of Koivisto et al. are described supra.  
Koivisto et al. teach the inclusion of foam stabilizers and active agents (e.g. column 9, lines 34-49; column 6, lines 5-15), but do not teach the inclusion of cocamide MEA, vitamin E, or a skin protectant.  This is made up for by the teachings of Seitz, Jr. et al. 
Seitz, Jr. et al. teach antibacterial compositions having high antibacterial effectiveness and excellent esthetic properties (e.g. abstract).  Seitz, Jr. et al. teach the composition has excellent foam stability and comprise an antibacterial agent, a surfactant, a hydrotrope, a hydric solvent, esthetics-enhancing ingredients, and optional skin care ingredients, and that provide a substantial reduction, e.g., greater than 99%, in Gram positive and Gram negative bacteria 
Regarding Claims 5, 7 and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cocamide MEA, vitamin E, and petrolatum and/or aloe of Seitz, Jr. et al. in the composition of Koivisto et al.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as sanitizing foams comprising similar ingredients, and one of ordinary skill would have been motivated in order to provide the benefits of foam enhancement and skin care, as provided by the cocamide MEA, vitamin E, and petrolatum and/or aloe of Seitz, Jr. et al. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koivisto et al. (US 7,199,090; cited in IDS) as applied to claims 1-4, 6, 8, 12, 15 and 16 above, and further in view of Collins et al. (US 2015/0132401).
Regarding Claims 1-4, 6, 8, 12, 15 and 16, the teachings of Koivisto et al. are described supra.  
Koivisto et al. teach the inclusion of active agents (e.g. column 9, lines 34-49; column 6, lines 5-15), but do not teach the inclusion of yucca.  This is made up for by the teachings of Collins et al.

Regarding Claim 10, it would have been obvious to one of ordinary skill in the art at the time of filing to include yucca of Collins et al. in the composition of Koivisto et al.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions are useful as topical skin compositions, and one of ordinary skill would have been motivated in order to provide the benefits of reduced skin inflammation through the chemotaxis pathway, as taught by Collins et al. 

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koivisto et al. (US 7,199,090; cited in IDS) in view of Setiz, Jr. et al. (US 6,977,082 B2; cited in IDS) as applied to claims 1-9, 12, 15 and 16 above, and further in view of Veeger et al. (CA 2589502; cited in IDS) and Wegner et al. (US 8,658,701 B2; cited in IDS). 
Regarding Claims 1-9, 12, 15 and 16, the teachings of Koivisto et al. and Seitz, Jr. et al. are described supra.  In brief, Koivisto et al. teach compositions comprising: 
50-92.5% alcohol (e.g. Examples 13-18, 31-35; Claim 4);
0.1-5% cocamidopropyl betaine (e.g. column 8, lines 44-64; Example 31; Claim 12);  

0.05-5% glycerin (e.g. column 9, lines 50-58; Examples 32, 34; Claim 37);
0.05-5% didecyldimethyl ammonium chloride (e.g. column 9, lines 7-12; Example 34; Claim 26); and
balance water (i.e., solvent) (e.g. Example 13-18 and 31-35).
Seitz, Jr. et al. teach the inclusion of cocamide MEA to provide foam enhancement (e.g. column 17, lines 21-28) and Koivisto et al. teach up to 5% of a foam stabilizing agent (e.g. Claim 17). Seitz, Jr. et al. teach vitamin E as a skin care agent (e.g. column 15, lines 38-58) and Koivisto et al. teach up to 10% of a skin active (e.g. column 6, lines 5-15). It would have been obvious to one of ordinary skill in the art to have selected the concentrations provided in Koivisto for use with the additives of Seitz, Jr. et al. because Seitz, Jr. is silent as to the amounts of the ingredients and Koivisto et al. teach the broader categories of the ingredients.  
Neither Koivisto et al. nor Seitz, Jr. et al. teach the inclusion of poly(ethylene glycol) 23M, panthenol, PEG-7 glyceryl cocoate, PEG/PPG-18/18 dimethicone, or the amounts thereof.
This is made up for by the teachings of Veeger et al. and Wegner et al. 
Veeger et al. teach an alcoholic foam composition for skin and hands, having an alcohol concentration if at least 52 wt% (e.g. abstract; page 4).  Veeger et al. teach the inclusion of 0.5-20 wt% of a surfactant, including PEG/PPG-18/18 dimethicone (e.g. page 5, lines 24-27; page 6b lines 18-24), and at least one polyalkylene glycol at 0.01-3 wt%, including PEG-23M (e.g. page 6, lines 15-28; page 6c, lines 5-9).  Veeger et al. teach that despite their high alcohol concentrations, the foams according to their invention are characterized by very good stability, and disinfection even without further additional antimicrobial adjuvants (e.g. page 8, lines 21-end). 

Regarding Claims 11, 13 and 14, it would have been obvious to one of ordinary skill in the art at the time of filing to have included the poly(ethylene glycol) 23M, panthenol, PEG-7 glyceryl cocoate, PEG/PPG-18/18 dimethicone, and the amounts thereof as taught by Veeger et al. and Wegner et.al for inclusion in the foaming composition of Koivisto et al. and Seitz, Jr. et al. Koivisto et al. teach the inclusion of foam stabilizers and active agents (e.g. column 9, lines 34-49; column 6, lines 5-15). It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as alcoholic foam compositions for skin, and one of ordinary skill would have been motivated in order to provide the benefits of foam stability and skin conditioning as taught by Veeger and Wegner. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619